Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-24 as originally filed 10 MAR. 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 MAY 21 and 24 JUN. 22 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
However, Cite no. 13 of the IDS filed 09 MAY 21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because this reference of AU 229875 B2 should have been provided with a correct publication of --1958-12-04--.

This change has been made by the Examiner.

It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
(Cl. 24) "across floor supports" has not been explicitly pointed out
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 14 ln. 2: after "claims 1" the recitation(s) of ”to 12” is vague, indefinite, and confusing as being unclear because at least claims 10-12 appear to have been canceled, rendering claim 14 as potentially depending from a non-existent claim. For examination purposes, it is suggested to remove the phrase "to 12" and this claim will be interpreted as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7-9, 14-16, 18-19, and 21 rejected under 35 U.S.C. 103 as being unpatentable over RHEINBAU GMBH GB 884553 A (Rheinbau) in view of G M J WILLIAMS GB 1375404 A (Williams).
As per claim 1 Rheinbau teaches a building panel for forming a load-bearing structure, the building panel comprising: 
	a backing member ("panels 3 are made of light wood" p. 3: ln. 26); 
	a strengthening element ("rigid lattice girder having upper and lower chords, 2, 2 '" p. 3: ln. 17-18) mountable to the backing member ("panels 3 are made of light wood" p. 3: ln. 26); and 
 wherein the backing member ("panels 3 are made of light wood" p. 3: ln. 26), the strengthening element ("rigid lattice girder having upper and lower chords, 2, 2 '" p. 3: ln. 17-18), and are configured to receive a mixture ("Concrete", title) curable to form the structure. 
Rheinbau fails to explicitly disclose:
a void former mountable to the backing member and disposed adjacent to the strengthening element for forming a void in the structure;
the void former is configured to receive a mixture curable to form the structure
Williams teaches such a void former made of expanded plastic capable of improving the design of Rheinbau, specifically:
a void former (expanded plastics blocks 12, FIG. 3) mountable to the backing member and disposed adjacent to the strengthening element for forming a void in the structure;
the void former is configured to receive a mixture curable to form the structure (see FIG. 3)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Rheinbau by including the expanded plastics blocks as taught by Williams in order to serve as soundproofing.

As per claim 2 Rheinbau in view of Williams teaches the limitation according to claim 1, and Rheinbau further discloses the mixture is a concrete mixture ("Concrete", title). 

As per claim 7 Rheinbau in view of Williams teaches the limitation according to claim 1, and Williams further discloses the strengthening element is in the form of a steel beam ("rolled steel channel beam 1" page 3, line 61) having a uniform transverse cross-sectional profile and extending substantially along the entire predetermined length of the timber board. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Rheinbau in view of Williams by including the rolled steel channel beam as taught by Williams in order to supplement the strengthening characteristics of the chords to provide a stronger panel.
 
As per claim 8, a building panel according to claim 1, wherein the strengthening element ("rigid lattice girder having upper and lower chords, 2, 2 '" p. 3: ln. 17-18) comprises a number of truss elements (see at least two braces 211, FIG. 1) arranged in a repeating manner along the entire predetermined length of the timber board (see FIG. 1; note these members are recognized as "repeating" because they slope upwards and downwards repeatedly). 

As per claim 9 Rheinbau in view of Williams teaches the limitation according to claim 1, and Williams further discloses wherein the void former is comprised of polystyerene, polyisocyanurate (PIR) foam, rock wool or plastics (expanded plastics blocks 12, FIG. 3), or combinations thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Rheinbau in view of Williams by substituting plastics as taught by Williams in order to form the soundproofing element from an old and well-known concrete additive.

As per claim 14 Rheinbau in view of Williams teaches the limitation according to claim 1 [[to 12]], and a method of constructing (see "method of constructing" Cl. 26) a suspended composite floor slab ("Ceiling Or Floor Structures" title) comprising: 
arranging at least one building panel (see "panel" shown by dotted lines, FIG. 1) according to any of claims 1 [[to 12]] across floor supports; 
pouring a concrete mixture ("Concrete", title) over the at least one building panel (see "panel" shown by dotted lines, FIG. 1); and curing (see "until such time as the concrete has solidified" page 1: line 22; this is recognized as a step in the concrete construction as disclosed) the concrete mixture ("Concrete", title) to form a concrete ("Concrete Ceiling", title) structure. 

As per claim 15 Rheinbau teaches an apparatus comprising: 
a building panel for forming a load-bearing structure (FIG. 1) having a backing member ("panels 3 are made of light wood" p. 3: ln. 26) and a strengthening element ("rigid lattice girder having upper and lower chords, 2, 2 '" p. 3: ln. 17-18) mountable to the backing member ("panels 3 are made of light wood" p. 3: ln. 26) such that the strengthening element ("rigid lattice girder having upper and lower chords, 2, 2 '" p. 3: ln. 17-18) and the backing member ("panels 3 are made of light wood" p. 3: ln. 26) enclose a volume therebetween (see "volume" shown by dotted lines, FIG. 1), 
wherein the backing member ("panels 3 are made of light wood" p. 3: ln. 26) and the strengthening element ("rigid lattice girder having upper and lower chords, 2, 2 '" p. 3: ln. 17-18) are configured to receive a curable mixture ("Concrete", title) for forming the structure. 
Rheinbau fails to explicitly disclose:
wherein the volume defines a void.
Williams teaches such a void former made of expanded plastic capable of improving the design of Rheinbau, specifically:
wherein the volume defines a void (expanded plastics blocks 12, FIG. 3; these are recognized as creating a void in the curable mixture as broadly claimed because the blocks locally provide an inconsistency in —or absence of— the curable mixture).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Rheinbau by including the expanded plastics blocks as taught by Williams in order to serve as soundproofing.

As per claim 16, Rheinbau in view of Williams teaches the limitation according to claim 15, and Williams further discloses the strengthening element is in the form of a folded steel sheet ("rolled steel channel beam 1" page 3, line 61) having a uniform transverse cross-sectional profile and extending substantially along the entire predetermined length of the timber board (see FIG. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Rheinbau in view of Williams by including the steel sheet as taught by Williams in order to supplement the strengthening characteristics of the chords to provide a stronger panel.

As per claim 18, Rheinbau in view of Williams teaches the limitation according to claim 15, and Rheinbau further discloses a composite floor slab ("floor structures" title) including the building panel; and a concrete mixture ("Concrete", title) poured over the at least one building panel (see dotted lines, FIG. 1; these are recognized as teaching "poured over" as broadly claimed).

As per claim 19, Rheinbau in view of Williams teaches the limitation according to claim 18, and Williams further discloses the strengthening element is in the form of a folded steel sheet having a uniform transverse cross-sectional profile and extending substantially along the entire predetermined length of the timber board. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Rheinbau in view of Williams by including the rolled steel channel beam as taught by Williams in order to supplement the strengthening characteristics of the chords to provide a stronger panel.

As per claim 21, Rheinbau in view of Williams teaches the limitation according to claim 15, and Rheinbau further discloses, wherein the curable mixture is a concrete mixture ("Concrete", title).

Claim 3 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Rheinbau in view of Williams as applied to claim 1 and 15 above, and further in view of COMPTOIR VENTE MAT COMATERIA FR 2006654 A1 (Comptoir).
As per claim 3 and 22, Rheinbau in view of Williams teaches the limitation according to claim 1 and 15 above, but fails to explicitly disclose:
comprising a reinforcing mesh spaced apart from the strengthening element to provide tensile strength to the structure;
a reinforcing mesh spaced apart from the strengthening element to provide tensile strength to the structure.
Comptoir teaches such a mesh, specifically:
comprising a reinforcing mesh (see "longitudinal 16 and transverse 17 reinforcements" p. 9 ln. "337" as presented) spaced apart (see "spaced" FIG. 5) from the strengthening element to provide tensile strength to the structure (see FIG. 4; these elements would provide at least some tensile strength);
a reinforcing mesh (see "longitudinal 16 and transverse 17 reinforcements" p. 9 ln. "337" as presented) spaced apart (see "spaced" FIG. 5) from the strengthening element to provide tensile strength to the structure (see FIG. 4; these elements would provide at least some tensile strength).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Rheinbau in view of Williams by including the reinforcements as taught by Comptoir in order to reinforce the structure to improve the life span of the assembly.

Claim 4-5 and 23-24 rejected under 35 U.S.C. 103 as being unpatentable over Rheinbau in view of Williams as applied to claim 1 and 15 above, and further in view of Nandi et al. US 9523195 B2 (Nandi).
As per claim 4 and 23 Rheinbau in view of Williams teaches the limitation according to claim 1 and 15, but fails to explicitly disclose such further details as:
the backing member is comprised of a fire-resistant material to substantially protect the structure from fire damage; and 
the backing member includes a fire-resistant material to substantially protect the structure from fire damage. 
Nandi teaches a coating which chars when exposed to flame and/or heat, specifically:
the backing member is comprised of a fire-resistant material ("Foam board 100 also includes a facer material 104 that is applied to at least one surface of the polyisocyanurate core 102" 8:17) to substantially protect the structure from fire damage; and
the backing member includes a fire-resistant material ("Foam board 100 also includes a facer material 104 that is applied to at least one surface of the polyisocyanurate core 102" 8:17) to substantially protect the structure from fire damage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Rheinbau in view of Williams by including the facer board as taught by Nandi in order to protect the adjacent structure from fire as is old and well known in the art.

As per claim 5 and 24 Rheinbau in view of Williams and Nandi teaches the limitation according to claim 4 and 23, and Rheinbau further discloses the backing member ("panels 3 are made of light wood" p. 3: ln. 26) is in the form of a timber board (light wood" p. 3: ln. 26) having a predetermined thickness (FIG. 1). Nandi further discloses the timber board is configured to char when exposed to a fire hazard thereby substantially protecting the structure from fire damage (see "polyisocyanurate core having a halogen free fire retardant, the halogen free fire retardant comprising an isocyanate reactive phosphorus containing fire retardant, the polyisocyanurate core forming a sufficiently stable char when exposed to flame conditions" Cl. 21). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Rheinbau in view of Williams and Nandi by including the facer board as taught by Nandi in order to protect the adjacent structure from fire as is old and well known in the art.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Rheinbau in view of Williams and Nandi as applied to claim 5 above, and further in view of Comptoir.
As per claim 6 Rheinbau in view of Williams and Nandi teaches the limitation according to claim 5, and Rheinbau further discloses the timber board has a predetermined length and width (see FIG. 2; this is considered exemplary), but fails to explicitly disclose:
the void former extends substantially along the entire predetermined length of the timber board and at least along a majority of the predetermined width of the timber board.
Comptoir teaches such an extension of a void former, capable of being incorporated in the assembly of claim 5, specifically:
the void former (12, FIG. 3) extends substantially along the entire predetermined length of the timber board and at least along a majority of the predetermined width of the timber board.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Rheinbau in view of Williams and Nandi by including the extension of the void former to be substantially coextensive as taught by Comptoir in order to create a panel having a desired size of insulative area relative to concrete.

Claim 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Rheinbau in view of Williams as applied to claim 16 and 19 above, and further in view of Nakamura US 6000194 A.
As per claim 17 and 20, Rheinbau in view of Williams teaches the limitation according to claim 16 and 19, but fails to explicitly disclose:
wherein the cross-sectional profile of the folded steel sheet is substantially trapezoidal.
Nakamura teaches a trapezoidal sheet for use in a concrete fabricating method, specifically:
wherein the cross-sectional profile of the folded steel sheet is substantially trapezoidal (FIG. 1B).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Rheinbau in view of Williams by substituting the shape of the steel sheet to be trapezoidal as taught by Nakamura in order to increase the area of interaction between the stiffening member and concrete because doing so would increase the composite action and thereby provide an improved —that is to say, stronger— assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.